Citation Nr: 0933538	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date, prior to April 21, 
2006, for an award of non-service-connected pension benefits 
with aid and attendance to the surviving spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946, during World War II.  He died in May 2005.  The 
appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from  a July 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which granted entitlement to non-service-
connected pension benefits based on the need for regular aid 
and attendance to the surviving spouse, effective April 21, 
2006 (the date the claim was received).  The appellant 
disagreed with such effective date, and subsequently 
perfected an appeal.     

The Board notes that although the RO captioned the issue as 
"entitlement to an effective date earlier than May 1, 2006 
for entitlement to non-service-connected pension benefits 
with aid and attendance," in the July 2006 rating decision, 
noted above, the RO granted entitlement to non-service-
connected pension benefits based on the need for regular aid 
and attendance to the surviving spouse, effective April 21, 
2006 (the date the claim was received).  Thus, the issue is 
appropriately captioned in this decision.  
  
The Board also notes that the appellant has voiced 
disagreement with the effective date of a death pension based 
on the Veteran's death.  However, such issue is not on appeal 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to April 21, 2006, there is no communication from 
the appellant or her representative that constitutes a formal 
claim or other evidence that may be construed as an informal 
claim of entitlement to a non-service-connected pension based 
on the need for regular aid and attendance.

2.  The VA received the appellant's claim for DIC, death 
pension, and/or accrued benefits, including a claim for 
pension based on the need for aid and attendance, on April 
21, 2006.  The appellant's entitlement to a pension based on 
the need for aid and attendance arose on April 9, 2006.  The 
effective date of the award of non-service-connected death 
pension benefits with aid and attendance to the surviving 
spouse is the later date (the date of the claim - April 21, 
2006).   


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than April 21, 2006, for an award of non-service-connected 
death pension benefits with aid and attendance to the 
surviving spouse.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.402 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The appellant is appealing the effective date for the award 
of non-service-connected pension benefits with aid and 
attendance.  The United States Court of Appeals of the 
Federal Circuit (Federal Circuit) has held that once an 
underlying claim is granted, further notice as to downstream 
issues, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's 
notice obligations do not apply to claims that could not be 
substantiated through notice and assistance).  Nonetheless, 
in the May 2007 Statement of the Case, the RO specifically 
provided the appellant with information concerning the 
assignment of effective dates.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting with the 
procurement of relevant records, including pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the claims file contains the Veteran's service 
personnel records, including DD-214; correspondence relating 
to the Veteran's prior benefits claims; the Veteran's death 
certificate; a certified mail receipt received July 2007; an 
April 2006 Private Physicians Aid and Attendance or 
Housebound Assessment; and statements submitted by or on 
behalf of the Veteran and the appellant.  All identified and 
available records have been secured.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Earlier Effective Date Claim

In general, unless otherwise provided, the effective date for 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation (DIC) based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).

Further, the effective date of an award of aid and attendance 
and housebound benefits to a surviving spouse is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.402(c).  However, the regulations 
contain two exceptions for the assignment of an effective 
date for an award of aid and attendance and housebound 
benefits.  First, when an award of DIC or pension based on an 
original or reopened claim is effective for a period prior to 
date of receipt of the claim, any additional DIC or pension 
payable to the surviving spouse by reason of need for aid and 
attendance or housebound status shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established.  38 C.F.R. § 
3.402(c)(1).  Further, for the purpose of granting aid and 
attendance benefits, the date of departure from hospital, 
institutional, or domiciliary care at VA expense may 
constitute the date of receipt of the claim for aid and 
attendance benefits or during hospitalization at VA expense 
for housebound benefits.  38 C.F.R. § 3.402(c)(2).

Under  38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 38 
C.F.R. § 3.151(a).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Here, as noted, in a July 2006 rating decision, the RO 
awarded the appellant a non-service-connected death pension 
with aid and attendance benefits, effective April 21, 2006 
(the date of the claim).  See July 2006 Rating Decision.  

The appellant claims she is entitled to an earlier effective 
date of May 28, 2005 (the day of the Veteran's death) for the 
award of non-service-connected death pension with aid and 
attendance benefits.  See "Statement in Support of Claim, " 
VA Form 21-4138, received October 2006 (Notice of 
Disagreement); "Appeal to the Board," VA Form 9, received 
June 2007 (Substantive Appeal); June 2007 Statement from the 
Appellant's Representative; August 2009 Written Brief 
Presentation.  Specifically, the appellant argues that she 
filed a claim for death pension benefits shortly after the 
Veteran's death and implies that such claim was received by 
the VA prior to the appellant's "Application for DIC, Death 
Pension, and Accrued Benefits by a Surviving Spouse or 
Child" (VA Form 21-534), received April 21, 2006.  See 
"Appeal to the Board," VA Form 9, received June 2007 
(Substantive Appeal); June 2007 Statement from the 
Appellant's Representative; August 2009 Written Brief 
Presentation.  The appellant also claims that she may have 
filed the incorerect claim corresponding to pension benefits; 
however, her "need and desire for the death pension should 
have been apparent."  See "Appeal to the Board," VA Form 
9, received June 2007 (Substantive Appeal).    

The Board acknowledges the appellant's argument; however, 
such argument is without merit since review of the claims 
folder is negative for any claim for benefits, including 
pension and aid and attendance benefits, sought by the 
appellant prior to April 21, 2006.  The Board has considered 
a certified mail receipt from the appellant received July 
2007 which indicates a mailing of February 23, 2005.   
However, the Board notes that this date is prior to the 
Veteran's death, and more importantly, the receipt does not 
indicate what types of documents where sent to the VA.  

Based on review of the evidence of record, the Board finds 
that the appellant is not entitled to an earlier effective 
date for the non-service-connected death pension benefits 
with aid and attendance prior to April 21, 2006.  In this 
regard, the instant case does not involve a claim for 
retroactive death pension or DIC benefits, and there is no 
evidence that the appellant's care was provided at VA expense 
to warrant application of the exceptions in 38 C.F.R. § 
3.402(c)(1) or 38 C.F.R. 
§ 3.402(c)(2).  Further, review of the evidence of record 
reveals no claims, formal or informal, including evidence of 
an informal claim, of entitlement to a non-service-connected 
pension based on the need for regular aid and attendance, 
prior to April 21, 2006.  Although an April 9, 2006 Private 
Physicians Aid and Attendance or Housebound Assessment from 
Dr. D.V., received April 11, 2006, establishes entitlement to 
a special monthly pension based on the need for regular aid 
and attendance, beginning April 9, 2006 (see July 2006 rating 
Decision; see also 38 C.F.R. §§ 3.351, 3.352), the relevant 
regulations preclude entitlement to an effective date earlier 
than April 21, 2006, for an award of non-service-connected 
death pension benefits with aid and attendance to the 
surviving spouse.  38 C.F.R. §§ 3.400, 3.402.
      
Thus, applying the relevant regulations, the effective date 
for the award of a non-service-connected pension based on the 
need for regular aid and attendance of the surviving spouse 
can be no earlier than the date of the claim (April 21, 
2006), or the 





(CONTINUED ON NEXT PAGE)



date entitlement arose (April 9, 2006), whichever is later.  
See 38 C.F.R. §§ 3.400, 3.402.  

Consequently, there is no legal basis upon which to grant an 
effective date prior to April 21, 2006, for the award of a 
non-service-connected pension based on the need for regular 
aid and attendance .  The reasonable doubt doctrine is not 
applicable, as the preponderance of the evidence is against 
the appellant's claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
    

ORDER

Entitlement to an earlier effective date, prior to April 21, 
2006, for an award of non-service-connected pension benefits 
with aid and attendance to the surviving spouse is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


